No exception was taken by the defendant to any finding or ruling of the trial court, and what question of law is presented by the transferred case is not apparent. In 1790 the town attempted by vote to lay out the highway in dispute. The court did not rule that the action of the town constituted a valid layout of the road, but found that this road had been used as a public highway when occasion required for forty years previous to 1913, and, by reason of this and other facts found, ruled that there is a public highway following the course set forth in the plaintiff's bill as marked by the evidence on the ground.
There being no exception to the sufficiency of the evidence to support the court's findings of fact, and none to the ruling that the road in dispute is a public highway, no question is now open to the defendant.
Case discharged.
All concurred.